Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement, dated as of May 13, 2008 (this “Agreement”), is
between Orchid Cellmark Inc., a Delaware corporation (the “Company”), and
Mr. Jeffrey S. Boschwitz, who resides at the address listed at the bottom of
this Agreement (“Employee”). This Agreement is intended to confirm the
understanding between the Company and Employee with respect to Employee’s future
employment by the Company. In consideration of the mutual promises and covenants
contained in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby mutually acknowledged, the parties
have agreed as follows:

 

  1. Employment.

(a) Title and Duties. Subject to the terms and conditions of this Agreement, the
Company will employ Employee, and Employee will be employed by the Company, as
Vice President, North America Marketing and Sales, reporting to the Chief
Executive Officer, provided, that Employee’s reporting relationship may change
from time to time at the sole discretion of the Company. Employee will have the
responsibilities, duties and authority commensurate with said positions.
Employee will also perform such other services of an employment nature for the
Company as may be assigned to Employee from time to time by the Chief Executive
Officer.

(b) Devotion to Duties. For so long as Employee is employed hereunder, Employee
will devote substantially all of Employee’s business time and energies to the
business and affairs of the Company, provided, that nothing contained in this
Section 1(b) will be deemed to prevent or limit Employee’s right to manage
Employee’s personal investments on Employee’s own personal time, including,
without limitation, the right to make passive investments in the securities of
(i) any entity which Employee does not control, directly or indirectly, and
which does not compete with the Company, or (ii) any publicly held entity so
long as Employee’s aggregate direct and indirect interest does not exceed three
percent (3%) of the issued and outstanding securities of any class of securities
of such publicly held entity.

(c) Purchase of Equity Interest. Subject to the Company’s policy regarding
black-out periods and any applicable securities laws, Employee agrees to
purchase in the open-market within six (6) months after the Commencement Date
(as defined below) common stock of the Company for an aggregate purchase price
of not less than $10,000. In order to assist Employee in fulfilling the
foregoing obligation, the Company will, upon Employee’s request at a time when
Employee does not have material non-public information, provide reasonable
assistance to Employee in establishing a Prearranged Trading Plan pursuant to
SEC Rule 10b5-1, under which Employee may make prior arrangements to trade
equity of the Company.



--------------------------------------------------------------------------------

  2. Term of Employment.

(a) Term. Subject to the terms hereof, Employee’s employment hereunder will
commence on May 21, 2008 (the “Commencement Date”) and will continue until
May 21, 2011 (the “Initial Term”); provided, that Employee’s employment
hereunder will be automatically extended for additional consecutive periods of
one (1) year (each, a “Subsequent Term”) unless either Employee or the Company
has given written notice to the other that such automatic extension will not
occur (a “Non-Renewal Notice”), which notice must be given no less than three
(3) months prior to the end of the relevant Initial Term or Subsequent Term. The
Initial Term and any Subsequent Terms are referred to herein as the “Term.”

(b) Termination. Notwithstanding anything else contained in this Agreement,
Employee’s employment hereunder will terminate upon the earliest to occur of the
following:

(i) Death. Employee’s death, which termination shall be effective immediately;

(ii) Termination by the Company.

(A) Written notice by the Company to Employee that Employee’s employment is
being terminated as a result of Employee’s incapacity or inability to further
perform Employee’s duties and responsibilities as contemplated herein for ninety
(90) days or more within any six (6) month period, or because Employee’s
physical or mental health has become so impaired as to make it impossible or
impractical for Employee to perform Employee’s duties and responsibilities
contemplated herein (it being understood that the determination of Employee’s
physical or mental health will be determined by a medical expert appointed by
mutual agreement between the Company and Employee) (such condition hereafter
referred to as the “Disability”), which termination shall be effective on the
date of such notice;

(B) Written notice by the Company to Employee that Employee’s employment is
being terminated for Cause (as defined below), which termination shall be
effective on the date of such notice; or

(C) Written notice by the Company to Employee that Employee’s employment is
being terminated without Cause, which termination shall be effective on the date
of such notice; or

(iii) Termination by Employee. Written notice by Employee to the Company that
Employee is terminating Employee’s employment for any reason, which termination
shall be effective thirty (30) days after the date of such notice; or

(iv) End of Term. Conclusion of the Term, provided that either the Company or
Employee has given a timely Non-Renewal Notice.

 

2



--------------------------------------------------------------------------------

Notwithstanding anything in this Section 2(b), the Company may at any point
terminate Employee’s employment for Cause prior to the effective date of any
other termination contemplated hereunder.

(c) Definition of “Cause”. For purposes of this Agreement, “Cause” shall mean
that Employee has (i) intentionally committed an act or omission that materially
harms the Company; (ii) been grossly negligent in performance of Employee’s
duties to the Company; (iii) committed an act of moral turpitude; (iv) committed
an act of fraud or material dishonesty in discharging Employee’s duties to the
Company; (v) breached any material provision of this Agreement or any
nondisclosure, non-competition or other agreement (including the Intellectual
Property, Confidentiality, Non-Competition and Non-Solicitation Agreement
attached hereto as Exhibit A), between Employee and the Company, as all of the
foregoing may be amended from time to time, that results in material harm to the
Company; or (vi) breached any provision of any code of conduct or ethics policy
in effect at the Company, as all of the foregoing may be amended from time to
time; provided, that in the case of subparagraph (ii) where such gross
negligence and the effects of such gross negligence are capable of remedy by the
Employee, there shall be no Cause unless the Company provides Employee with
written notice reasonably detailing the purported basis for the Cause and
Employee fails to remedy the effects of such gross negligence within thirty
(30) days after Employee’s receipt of such notice.

(d) Definition of “Change of Control”. For purposes of this Agreement, a “Change
of Control” shall occur on the date that either of the following occurs: (i) any
“Person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended) becomes the “Beneficial Owner” (as defined in
Rule 13d-3 under said Act), directly or indirectly, of securities of the Company
representing more than fifty percent (50%) of the total voting power represented
by the Company’s then outstanding voting securities (excluding for this purpose
the Company or its affiliated entities or any employee benefit plan of the
Company); or (ii) a merger or consolidation of the Company whether or not
approved by the Board, other than a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or the parent of such
corporation) at least fifty percent (50%) of the total voting power represented
by the voting securities of the Company or such surviving entity or parent of
such corporation outstanding immediately after such merger or consolidation, or
the consummation of an agreement for the sale or disposition of the Company of
all or substantially all of the Company’s assets. “Substantially all of the
Company’s assets” shall be deemed to include the assets of all business units
and/or divisions of the Company and all of its affiliated entities. In all
respects, the definition of “Change of Control” shall be interpreted to comply
with Section 409A of the Internal Revenue Code of 1986, as amended, and any
successor statute, regulation and guidance thereto.

 

3



--------------------------------------------------------------------------------

  3. Compensation.

(a) Base Salary. While Employee is employed hereunder, the Company will pay
Employee a base salary at the gross annual rate of $230,000 (the “Base Salary”).
The Chief Executive Officer shall review Employee’s Base Salary on at least an
annual basis, with the first such review to be conducted in April 2009, and the
Base Salary may be adjusted at the sole discretion of the Chief Executive
Officer or the Board of Directors (the “Board”) or its designee. The Base Salary
will be payable in accordance with the Company’s payroll practices as in effect
from time to time. The Company will deduct from each such installment any
amounts required by law to be deducted for employment related taxes and the
like.

(b) Annual Bonus. Employee will also be eligible to receive an annual
performance bonus in accordance with the Orchid Cellmark Inc. Incentive Bonus
Plan (or, if applicable, any successor plan). The award and amount of any annual
performance bonus shall be determined by the Chief Executive Officer and the
Compensation Committee of the Board (or its designee) and shall be primarily
based on Employee’s performance and the overall performance of the Company,
measured against goals that are approved by the Chief Executive Officer and the
Compensation Committee. For 2008 the Employee’s goals will be based on the 2008
Annual Company goals and, in particular, those goals pertaining to the Marketing
and Sales Department. The bonus target for each year will be twenty-five percent
(25%) of Employee’s Base Salary in effect at the end of the calendar year to
which it relates, and the amount of any annual performance bonus for 2008 shall
be pro-rated based on the number of calendar days in 2008 during which the
Company employs Employee as an Employee. The Employee shall use reasonable
efforts to submit proposed performance goals for 2008 within three months of the
Commencement Date, to be reviewed and approved by the Chief Executive Officer.
For subsequent years, the Employee shall submit proposed performance goals to be
reviewed and approved by the Chief Executive Officer and the Compensation
Committee of the Board in their sole discretion, no later than March 31 of the
year to which the goals relate.

(c) Equity Compensation.

(i) Stock Options. The Company will grant to Employee non-qualified stock
options to purchase Fifty Thousand (50,000) shares of the common stock of the
Company at an exercise price equal to the fair market value of such stock at the
close of market on May 20, 2008 (the “Grant Date”), which options will vest
monthly in forty-eight (48) equal installments over the four (4) years following
the Grant Date, provided that Employee remains employed by the Company on the
applicable date and, except as otherwise provided in this Agreement, subject to
such other terms and conditions as set forth in the Company’s standard form of
option agreement.

 

4



--------------------------------------------------------------------------------

(ii) Effect of Change of Control. Notwithstanding anything herein to the
contrary, in the event of a Change of Control, all stock options held by
Employee which have not previously vested shall vest and become fully
exercisable upon the Change of Control.

(iii) Stock Plan. The grant contemplated by 3(c)(i) shall be subject in all
respects to the terms and conditions of the Orchid BioSciences, Inc. 2005
Amended and Restated Stock Plan or such other plan as may be in effect at the
time of grant.

(d) Fringe Benefits. Employee shall be entitled to participate in all employee
benefit, welfare and other plans, practices, policies and programs and fringe
benefits of the Company on a basis no less favorable than those provided to
other similarly situated executives of the Company at the Vice President level.

(e) Vacation. Employee will be entitled to accrue up to twenty (20) vacation
days and five (5) sick days per calendar year that Employee remains employed by
the Company, subject to the terms of the Company’s vacation and sick leave
policies, as they may be amended from time to time. All vacation days will be
taken at times mutually agreed upon by Employee and the Company and will be
subject to the business needs of the Company.

(f) Reimbursement of Expenses. The Company will reimburse Employee for all
ordinary and reasonable documented out-of-pocket business expenses that are
incurred by Employee in furtherance of the Company’s business in accordance with
the Company’s policies with respect thereto as in effect from time to time.

 

  4. Severance Compensation.

(a) Definition of Accrued Obligations. For purposes of this Agreement, “Accrued
Obligations” means (i) the portion of Employee’s Base Salary that has accrued
prior to any termination of Employee’s employment with the Company and has not
yet been paid; (ii) an amount equal to the value of Employee’s accrued unused
vacation days; and (iii) the amount of any reasonable documented out-of-pocket
expenses properly incurred by Employee on behalf of the Company prior to any
such termination and not yet reimbursed.

(b) Termination due to Death or Disability. If Employee’s employment hereunder
is terminated due to Employee’s death or Disability, the Company will pay the
Accrued Obligations to Employee’s estate promptly following the effective date
of such termination.

(c) Termination for Cause, or at the Conclusion of the Term. If Employee’s
employment hereunder is terminated by the Company for Cause, or if Employee’s
employment terminates as a result of the expiration of the Term, the Company
will pay the Accrued Obligations to Employee promptly following the effective
date of such termination and shall have no further obligations to Employee.

 

5



--------------------------------------------------------------------------------

(d) Termination without Cause. If Employee’s employment hereunder is terminated
by the Company without Cause, then:

(i) The Company will pay the Accrued Obligations to Employee promptly following
the effective date of such termination;

(ii) The Company will pay Employee an amount equal to six (6) months of his Base
Salary in effect as of the effective date of such termination, which amount will
paid, at the Company’s sole discretion (i) in accordance with the Company’s
usual payroll practices, (ii) in a lump sum payment, or (iii) no more than four
(4) lump sum payments, provided that payment(s) hereunder shall begin no later
than one (1) month following the effective date of the termination and the
entire amount shall be paid within six (6) months of the effective date of such
termination.

(e) Effect of Termination On Equity. In the event of termination of Employee’s
employment, all options shall terminate in accordance with the terms of
Employee’s option agreements in effect at the time of such termination.

(f) Release of Claims. The Company shall not be obligated to pay Employee any of
the payments set forth in Section 4 unless and until Employee has executed a
timely separation agreement containing a general release in favor of the
Company, and the agreement has by its terms become effective.

(g) No Other Payments or Benefits Owing. The payments and benefits set forth in
this Section 4 shall be the sole amounts owing to Employee upon termination of
Employee’s employment for any reason. Employee shall not be eligible for any
other payments, including but not limited to additional Base Salary payments,
bonuses, commissions, or other forms of compensation or benefits. The
compensation and benefits set forth in this Section shall be the sole remedy, if
any, available to the Employee in the event that he brings any claim against the
Company for any claims arising from or relating to the termination of his
employment under this Agreement.

 

  5. Confidentiality, Non-Competition, etc. As an inducement to the Company to
enter into this Agreement and for the specific consideration set forth herein,
including without limitation Employee’s Base Salary in Section 3(a), Employee
agrees to sign and return to the Company the Intellectual Property,
Confidentiality, Non-Competition and Non-Solicitation Agreement attached hereto
as Exhibit A concurrently with the execution of this Agreement.

 

  6. Property and Records. Upon termination of Employee’s employment hereunder
for any reason or for no reason, Employee will promptly deliver to the Company
any property of the Company which may be in Employee’s possession, including
blackberry-type devices, laptops, cell phones, products, materials, memoranda,
notes, records, reports or other documents or photocopies of the same.

 

6



--------------------------------------------------------------------------------

  7. General.

(a) Notices. Except as otherwise specifically provided herein, any notice
required or permitted by this Agreement shall be in writing and shall be
delivered as follows with notice deemed given as indicated: (i) by personal
delivery when delivered personally; (ii) by overnight courier upon written
verification of receipt; (iii) by telecopy or facsimile transmission upon
acknowledgment of receipt of electronic transmission; or (iv) by certified or
registered mail, return receipt requested, upon verification of receipt. Notices
to Employee shall be sent to the last known address in the Company’s records or
such other address as Employee may specify in writing. Notices to the Company
shall be sent to the Company’s Chief Executive Officer or to such other Company
representative as the Company may specify in writing.

(b) Entire Agreement. This Agreement, together with Employee Agreement attached
hereto and the any other agreements specifically referred to herein, embodies
the entire agreement and understanding between the parties hereto with respect
to the subject matter hereof and supersedes all prior oral or written agreements
and understandings relating to the subject matter hereof. No statement,
representation, warranty, covenant or agreement of any kind not expressly set
forth in this Agreement will affect, or be used to interpret, change or
restrict, the express terms and provisions of this Agreement.

(c) Modifications and Amendments. The terms and provisions of this Agreement may
be modified or amended only by written agreement executed by the parties hereto.

(d) Waivers and Consents. The terms and provisions of this Agreement may be
waived, or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions. No
such waiver or consent will be deemed to be or will constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar. Each such waiver or consent will be effective only in the
specific instance and for the purpose for which it was given, and will not
constitute a continuing waiver or consent.

(e) Assignment. The Company may assign its rights and obligations hereunder to
any person or entity that succeeds to all or substantially all of the Company’s
business or that aspect of the Company’s business in which Employee is
principally involved. Employee may not assign Employee’s rights and obligations
under this Agreement without the prior written consent of the Company.

(f) Governing Law. This Agreement and the rights and obligations of the parties
hereunder will be construed in accordance with and governed by the law of the
State of New Jersey.

 

7



--------------------------------------------------------------------------------

(g) Arbitration. Any dispute arising out of this Agreement shall be resolved
through final and binding arbitration. The arbitration shall be conducted under
the auspices of the American Arbitration Association (“AAA”) in accordance with
the rules and procedures of AAA then in effect. The arbitration shall take place
in the State of New Jersey and shall be heard and decided by a single
arbitrator. The decision and award of the arbitrator shall be final and binding.
The prevailing party in any such arbitration shall be entitled to recover its
reasonable costs and attorney’s fees incurred in connection with the
arbitration.

(h) Severability. The parties intend this Agreement to be enforced as written.
However, should any provisions of this Agreement be held by a court of law to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement shall not be affected or impaired
thereby.

(i) Headings and Captions. The headings and captions of the various subdivisions
of this Agreement are for convenience of reference only and will in no way
modify or affect the meaning or construction of any of the terms or provisions
hereof.

 

  8. Taxation. Except as specifically set forth in this Agreement, the Company
does not guarantee the tax treatment or tax consequences associated with any
payment or benefit arising under this Agreement, including but not limited to
consequences related to Section 409A of the Internal Revenue Code, as amended.
The Company and Employee agree that both will negotiate in good faith and
jointly execute an amendment to modify this Agreement to the extent necessary to
comply with the requirements of Code Section 409A, or any successor statute,
regulation and guidance thereto; provided, that no such amendment shall increase
the total financial obligation of the Company under this Agreement.

 

  9. Counterparts. This Agreement may be executed in two or more counterparts,
and by different parties hereto on separate counterparts, each of which will be
deemed an original, but all of which together will constitute one and the same
instrument. For all purposes a signature by fax shall be treated as an original.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

Jeffrey S. Boschwitz     ORCHID CELLMARK INC. /s/ Jeffrey S. Boschwitz     By:  
/s/ Thomas A. Bologna

Signature

Address:

     

Name: Thomas A. Bologna

Title: President & CEO

 

9